UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


WENDY LEE FARNSWORTH,

                                Plaintiff,          1:16-cv-00381-MAT-LGF
                                                    DECISION AND ORDER
                 -vs-

NANCY A. BERRYHILL,
Acting Commissioner OF Social Security,

                                Defendant.



                                 INTRODUCTION

     Wendy Lee Farnsworth (“Plaintiff”), represented by counsel,

brings this action pursuant to Titles II and XVI of the Social

Security Act (“the Act”), seeking review of the final decision of

the Acting Commissioner of Social Security (“the Commissioner” or

“Defendant”) denying her applications for Disability Insurance

Benefits (“DIB”) and Supplemental Security Income (“SSI”). The

Court has jurisdiction over the matter pursuant to 42 U.S.C.

§§ 405(g), 1383(c). Presently before the Court are the parties’

competing   motions     for    judgment    on    the   pleadings    pursuant      to

Rule 12(c) of the Federal Rules of Civil Procedure.

     On June 4, 2018, Magistrate Judge Leslie G. Foschio issued a

Report and Recommendation (the “R&R”) (Docket No. 15) recommending

that Defendant’s motion be granted and Plaintiff’s motion be

denied.   As   discussed       further    below,    the   Court    adopts    Judge

Foschio’s   findings     and    accepts    his     recommendation    as     to   the

disposition of the pending motions.
                                 SCOPE OF REVIEW

      When specific objections are made to a magistrate judge’s

report and recommendation, the district judge makes a “de novo

determination of those portions of the report or specified proposed

findings or recommendations to which objection is made.” 28 U.S.C.

§   636(b)(1)(C).    When    only    general       objections      are    made    to    a

magistrate judge’s report and recommendation, the district judge

reviews it for clear error or manifest injustice. See, e.g., Brown

v. Peters, 95-CV-1641-RSP-DS, 1997 WL 599355, at *2-3 (N.D.N.Y.

Sept. 22, 1997), aff’d, 175 F.3d 1007 (2d Cir. 1999). After

conducing the appropriate review, the district court may “accept,

reject,     or   modify,    in    whole       or   in    part,    the    findings      or

recommendations      made    by     the       magistrate      judge.”     28     U.S.C.

§ 636(b)(1)(C).

                            PROCEDURAL BACKGROUND

      On May 24, 2012, Plaintiff protectively filed applications for

DIB   and    SSI,   alleging        disability          as   of   April    3,    2012.

Administrative Transcript (“T.”) 242. The claims were initially

denied on August 22, 2012. T. 113-20. At Plaintiff’s request, a

hearing was conducted on September 18, 2013, in Buffalo, New York

by administrative law judge (“ALJ”) Nancy G. Pasiecznik, with

Plaintiff appearing with her attorney. Vocational expert (“VE”)

David Festa also testified. T. 28-70.

      ALJ Pasiecznik became unavailable before issuing a decision.

ALJ Donald T. McDougall assumed responsibility for determining

                                          2
Plaintiff’s claim. T. 11. Accordingly, ALJ McDougall held a second

hearing on October 24, 2014, with Plaintiff appearing with her

attorney. VE Joe Pierson also testified. T. 71-100.

      ALJ McDougall issued an unfavorable decision on February 25,

2015. T. 8-21. Plaintiff appealed the decision to the Appeals

Council (“AC”), which denied Plaintiff’s request for review on

March 31, 2016, making the ALJ’s decision the final determination

of the Commissioner. T. 1-4. This action followed.

                                THE ALJ’S DECISION

      The    ALJ    applied       the     five-step           sequential    evaluation

promulgated by the Commissioner for adjudicating disability claims.

See 20 C.F.R. § 404.1520(a). Initially, the ALJ determined that

Plaintiff met the insured status requirements of the Act through

December 31, 2016. T. 13.

      At step one of the sequential evaluation, the ALJ found that

Plaintiff had not engaged in substantial gainful activity since

April 3, 2012, the alleged onset date. T. 13.

      At    step   two,   the    ALJ    determined        that    Plaintiff       had   the

following “severe” impairments: vertebrogenic disorder; bilateral

hearing loss; and migraine headaches. Id. The ALJ also noted

Plaintiff had the medically determinable impairments of dry eyes

and   anxiety.     However,     the     ALJ       noted   a   review   of   the    record

indicated these impairments had no more than minimal impact on

Plaintiff’s work-related functional abilities. Accordingly, the ALJ

found these additional impairments to be non-severe. T. 13-15.


                                              3
     At step three, the ALJ found that Plaintiff’s impairments did

not singularly or in combination meet or medically equal the

severity of one of the listed impairments in 20 C.F.R. Part 404,

Subpart P, Appendix 1. T. 26.

     Before proceeding to step four, the ALJ found that Plaintiff

retained   the   residual   functional   capacity   (“RFC”)   to   perform

sedentary work as defined in 20 C.F.R. §§ 404.1567(a), with the

following additional limitations: she is unable to work around loud

noises and any communication should be face-to-face; and she should

not deal with difficult or obstreperous clients due to her hearing

problems. T. 16.

     At step four, the ALJ concluded that Plaintiff is capable of

performing her past relevant work as a secretary. T. 20. In making

this finding, the ALJ took into account VE Pierson’s testimony that

Plaintiff’s RFC would reduce the number of available jobs in that

category by approximately fifty percent. The ALJ determined that

Plaintiff would still be capable of doing her past work, even with

the reduced number of jobs. Id. Accordingly, the ALJ found that

Plaintiff was not disabled as defined by the Act and concluded the

sequential process with making a finding at step five. Id.

                               DISCUSSION

     In her objections to the R&R, Plaintiff raises the following

four arguments: (1) the ALJ failed to properly evaluate her past

relevant work under Social Security Regulations (“SSR”) 82-61 and

82-62 as a composite job; (2) the ALJ failed to appropriately


                                   4
evaluate the disability-supporting opinions of treating orthopedic

surgeon    Dr.    William    N.     Capicotto   and   treating     neurologist

Dr. Laszlo Mechtler under 20 C.F.R. § 404.1527(c); (3) the ALJ

failed to perform a function-by-function analysis as required by

SSR 96-8P before reaching an RFC finding; and (4) the ALJ erred in

relying on an improper RFC finding consisting of a vague and

improper limitation and further erred in relying on VE testimony

based on that improper RFC finding.

      The Commissioner contends that: (1) Judge Foschio correctly

concluded that the ALJ reasonably relied on VE testimony that

Plaintiff could perform her past relevant type of work; (2) Judge

Foschio correctly concluded that the ALJ reasonably weighed the

opinion evidence; (3) Judge Foschio correctly concluded that the

ALJ   provided    a    sufficient    function-by-function     analysis;    and

(4) Judge Foschio correctly concluded that the ALJ reasonably

relied on the VE testimony. For the reasons set forth below, the

Court finds that Plaintiff’s objections are without merit.

      1.   Evaluation of Plaintiff’s Past Relevant Work

      Plaintiff       contends    that   the    ALJ   erred   in    evaluating

Plaintiff’s past relevant work. In particular, Plaintiff contends

that the ALJ erred in not classifying Plaintiff’s work as a

“composite” job. SSR 82-61 defines composite jobs as those which

have “significant elements of two or more occupations and, as such,

have no counterpart in the DOT.”




                                         5
      At the first hearing, VE Festa testified that Plaintiff’s past

work “ranged between an administrative clerk and receptionist,” and

provided the      ALJ   with information          on   both   positions.   T.   63.

Notably, the VE testified the administrative clerk position is

classified at the light exertional level, while the receptionist

position is classified as sedentary. Id.

      At the second hearing, VE Pierson testified that Plaintiff’s

past work fell under the title of secretary, which is considered a

skilled     job   at   the   sedentary    level;       however,   “based   on   the

testimony, [Plaintiff’s past work] was performed more in the medium

rate.” T. 87. The VE clarified that the position of secretary is

generally performed at the sedentary level, and that there were

secretarial jobs (performed at the sedentary level) in the national

economy that would match Plaintiff’s RFC. Id.

      In his decision, the ALJ stated that VE Pierson testified that

the   job    of   secretary    (DOT   #       201-362-030,    skilled   (svp    6),

sedentary) meets the standards for relevant work set forth by the

Agency. T. 20. The ALJ further noted that the VE testified that

Plaintiff’s RFC would reduce the jobs available by approximately

fifty percent. However, the ALJ found that even taking the reduced

number into consideration, Plaintiff could still perform her past

relevant work as a secretary, noting numbers of jobs available is

not an issue at step four. Id.

      In the R&R, Judge Foschio found no merit in Plaintiff’s

argument regarding her past relevant work, noting that the ALJ had


                                          6
appropriately relied on the VE’s testimony at the October 24, 2014

hearing to conclude that Plaintiff was capable of performing her

past relevant was as generally performed in the national economy.

(Docket No. 15 at 14). The Court agrees.

     As an initial point, the Court notes it is Plaintiff’s burden

to show she was unable to perform her past relevant work, both as

she had performed it and as it is generally performed in the

national    economy.      See     42       U.S.C.     §   423(d)(2)(A);       20   C.F.R.

§§ 404.1520(f), 404.1560(b); see also Jasinksi v. Barnhart, 341

F.3d 182, 185 (2d Cir. 2003) (holding that at step four, “the

claimant has the burden to show an inability to return to her

previous specific job and an inability to perform her past relevant

work generally”) (citations omitted).

     In    this   case,     the      VE      at     the   first    hearing    testified

Plaintiff’s past relevant work was a combination of two jobs - one

at a light exertional level, the other at a sedentary level. See

T. 63. The VE at the second hearing classified Plaintiff’s past

relevant   job    as   that     of     a    secretary     and     testified    that,   as

generally performed, such a job would be at the sedentary level,

but as Plaintiff performed it, it was at the “medium” rate. T. 87.

The ALJ’s decision found Plaintiff was capable of performing at the

sedentary level, and that work as a secretary does not require the

performance of work-related activities precluded by Plaintiff’s

RFC. T. 20.




                                              7
     The Court finds, as Judge Foschsio did, that any failure by

the ALJ     to   clarify    the   inconsistencies between the              two VEs’

testimonies was harmless error. The ALJ’s ultimate conclusion

relied upon the manner in which the work of a secretary is

generally performed, not the manner in which Plaintiff actually

performed    it,    and    therefore     did    not    rely    on    the    precise

classification      of     Plaintiff’s       prior    work.    See   Haskins     v.

Commissioner of Social Security, No. 5:05-CV-292(DNH/RFT), 2008 WL

5113781, at *16 (N.D.N.Y. Nov. 25, 2008).

     2.     Evaluation of Plaintiff’s Treating Doctors’ Opinions

            A.     Dr. Capicotto’s Opinion

     Plaintiff next argues the ALJ failed to properly evaluate the

disability-supporting        opinions    of    two    of   Plaintiff’s     treating

doctors. Specifically, Plaintiff contends the ALJ failed to use the

six factors under 20 C.F.R. § 404.1527(c)in evaluating Dr. William

Capicotto’s opinion or give reasons for rejecting his opinion.

     On February 28, 2012, Dr. Capicotto evaluated Plaintiff for

her complaints of severe neck and low back pain. T. 629-35. Upon

examination, Plaintiff showed no signs of acute distress and walked

with a normal and well-balanced gait. Plaintiff’s neck strength was

at four out of five and she had tenderness at C3-C7, and directly

over the spinous processes and to the right of the midline. T. 632.

Plaintiff had a limited active range of motion of her neck, with

left and right lateral flexion at twenty degrees. Id. Plaintiff’s

spinal range of motion was at ten degrees extension and forty

                                         8
degrees forward flexion. T. 633. Her left and right straight leg

raise tests were at ninety degrees. Id. Plaintiff’s upper extremity

strength was at five out of five at all points, with full range of

motion bilaterally. Id. Her lower extremity strength was also at

five out of five at all points. Dr. Capicotto reviewed spinal

imagery with Plaintiff, noting the x-rays showed the L5-S1 disc was

well beneath the intercristal line which travels through the top of

L5. There was also a loss of lordosis L3, L4, with significant

factional narrowing, if not a complete collapse at L5-S1. MRI

imaging showed a herniation at C5-6. T. 633. Dr. Capicotto noted

Plaintiff was employed full-time and opined her disability status

was marked, permanent. T. 634.

     In a letter dated April 9, 2014 to the New York Central Mutual

Insurance Company, Dr. Capicotto reported that upon examination,

Plaintiff walked with a normal and well-balanced gait, continued to

wear her postoperative brace, and had point tenderness at the

spinous process slight L5-S1. T. 869-71. Plaintiff’s active range

of motion extension was five degrees; forward flexion was eighty

degrees. T. 872. Plaintiff’s straight leg raise tests were pain

free at ninety degrees bilaterally. Plaintiff was able to walk on

her heels and toes normally. Id. Dr. Capicotto noted Plaintiff’s

post-op wound was well-healed and her lower extremity strength was

five out of five on all points. Dr. Capicotto opined Plaintiff’s

lower back injury was one hundred percent causally related to the




                                 9
no fault accident she was involved in in 2010, and that Plaintiff

was under a total and temporary disability. Id.

      In      his    decision,          the    ALJ    summarized    Dr.        Capicotto’s

February 28, 2012 examination and noted several other treatment

notes    by    Dr.    Capicotto,         including     Plaintiff’s     April      9,    2014

examination. T. 18-20. Regarding Dr. Capicotto’s letter to the

New York Central Mutual Insurance Company dated April 9, 2014, the

ALJ   found     it    was    of     little     weight    because    the    opinion       was

unsupported by the corresponding physical examination, which showed

normal     findings.        T.    20.    The   R&R    concluded    that   the     ALJ    had

appropriately weighed Dr. Capicotto’s opinion. (Docket No. 15 at

11). The Court again agrees.

      Under the Commissioner’s regulations applicable to Plaintiff’s

claim, a treating physician’s opinion is generally entitled to

controlling         weight       where    it   is     well-supported      by    medically

acceptable clinical and laboratory diagnostic techniques and where

it is not inconsistent with the other substantial evidence of

record. See Green-Younger v. Barnhart, 335 F.3d 99, 106 (2d Cir.

2003). If, acting within his discretion, an ALJ assigns less than

controlling weight to a treating physician’s opinion because it

does not meet this standard, the ALJ must “comprehensively set

forth [his or her] reasons for the weight assigned to a treating

physician’s         opinion.”      Halloran      v.   Barnhart,    362    F.3d     28,    33

(2d Cir. 2004). The ALJ is required to consider “the length of the

treatment relationship and the frequency of examination; the nature


                                               10
and extent of the treatment relationship; the relevant evidence,

particularly medical signs and laboratory findings, supporting the

opinion; the consistency of the opinion with the record as a whole;

and whether the physician is a specialist in the area covering the

particular medical issues” when determining what weight to afford

a treating physician’s opinion. Burgess v. Astrue, 537 F.3d 117,

129 (2d Cir. 2008) (quotation marks, alterations, and citations

omitted). However, the ALJ need not expressly discuss each of these

factors, so long as his “reasoning and adherence to the regulation

are clear.” Atwater v. Astrue, 512 F. App’x 67, 70 (2d Cir. 2013)

(citing Halloran, 362 F.3d at 31–32).

      The Court finds the ALJ clearly and permissibly justified his

decision to give Dr. Capicotto’s April 2014 opinion little weight.

Dr. Capicotto’s examination of Plaintiff on April 9, 2014 showed

overall normal findings, as the ALJ pointed out in his decision.

T. 20. Specifically, the ALJ noted Plaintiff had full strength,

bilateral straight leg raising at ninety degrees, normal muscle

tone, was able to walk on her heels and toes, had a normal gait,

normal reflexes, and normal coordination. T. 19. These findings do

not   support   Dr.   Capicotto’s   opinion     of   a   total   disability.

Moreover, and as Judge Foschio correctly noted in the R&R, a

treating   physician’s   opinion    regarding    the     ultimate   issue   of

disability is not entitled to any particular deference or weight.

(See Docket No. 15 at 11). Accordingly, the Court finds no error in

the evaluation of or weight assigned to Dr. Capicotto’s opinion.


                                    11
          B.     Dr. Mechtler’s Opinion

     Plaintiff    also     makes   a   cursory    argument   that   the   ALJ

improperly     evaluated     the   opinion   of     Plaintiff’s     treating

neurologist, Dr. Laszlo Mechtler. The Court finds this argument

lacks merit.

     As noted above, an ALJ has the discretion to assign less than

controlling weight to the opinion of a treating physician, so long

as he or she sets forth good reasons for doing so. Halloran, 362

F.3d at 33. In his decision, the ALJ found that Dr. Mechtler’s

March 2013 report to New York State and Local Retirement System

that Plaintiff was one hundred percent disabled (T. 844) lacked any

basis. T. 20. Specifically, the ALJ noted Dr. Mechtler provided no

objective evidence to support his opinion and furthermore, the

report noted Plaintiff’s gastric bypass surgery, but not her back

surgery. Id. The R&R found no error in this conclusion. (Docket

No. 15 at 11).

     The Court finds, as the R&R did, that the ALJ’s reasons for

giving no weight to Dr. Mechtler’s report were appropriate and

clearly stated, as required. See Atwater, 512 F. App’x at 70. In

particular, the Court agrees that Dr. Mechtler’s opinion was

without basis in the record. Accordingly, the Court finds no error

in the ALJ’s evaluation of Dr. Mechtler’s report.




                                       12
           C.     There is No Gap in the Record

      Plaintiff further contends that the ALJ’s rejection of both

Dr. Capicotto and Dr. Mechtler’s opinions, and the diminishment of

consultative examiner Dr. Donna Miller’s opinion, caused a gap in

the record, leaving no medical authority on which the ALJ could

rely to properly form the RFC. The Court finds this argument is

without merit.

      As discussed in detail above, the Court finds the ALJ’s

evaluation of Dr. Capicotto and Dr. Mechtler’s opinions was proper

and   supported    by   substantial    evidence.       Furthermore,   the   ALJ

afforded “significant” weight to the opinion of Dr. Miller, noting

it was consistent with Plaintiff’s postoperative condition. T. 20.

Plaintiff’s contention that the ALJ diminished Dr. Miller’s opinion

to the extent it left the record without any medical authority is

therefore simply unsupported by the record.

      Moreover, where the record contains numerous treatment notes

for the ALJ to consider, an opinion from a treating physician is

not necessarily required. See Monroe v. Commissioner of Social

Security, 676 F. App’x 5, 8-9 (2d Cir. 2017) (ALJ did not need to

seek out a treating source statement where the ALJ considered

numerous treatment notes); Tankisi v. Comm’r of Soc. Sec., 521 F.

App’x 29, 34 (2d Cir. 2013) (remand was inappropriate where the

medical   record    was   sufficient       for   the    ALJ   to   assess   the

petitioner’s RFC, even without a medical opinion from a treating

physician). Here, the ALJ had before him the treatment notes of


                                      13
several of Plaintiff’s doctors, as well as the consultative opinion

of Dr. Miller, all of which he considered in making his disability

determination. Accordingly, the Court finds no gap was created by

the weight assigned to the medical opinions of record.

      3.     The ALJ’s Function-by-Function Analysis

      Plaintiff     next    contends        the    ALJ’s      function-by-function

analysis fails to account for the bending and stooping limitations

included in Dr. Miller’s opinion. The Court disagrees.

      On July 31, 2012, Dr. Miller opined Plaintiff had moderate-to-

severe     limitations     for    heavy     lifting,    bending      and    carrying.

However, she noted, Plaintiff was only two months post-op surgery.

Dr. Miller also opined Plaintiff should avoid exposure to extreme

noise given her hearing loss. T. 668. The Court notes that no

limitations for stooping was specifically noted in Dr. Miller’s

opinion.

      The ALJ, relying in large part on Dr. Miller’s opinion,

determined that Plaintiff was capable of performing sedentary work.

The   R&R   found   that     “the       ALJ’s   residual      functional     capacity

assessment of Plaintiff included consideration of Dr. Miller’s

findings on Plaintiff’s ability to bend.” (Docket No. 15 at 14).

      The   Court   agrees       that    the    ALJ’s   RFC    finding     adequately

accounts for Dr. Miller’s opinion regarding Plaintiff’s bending

limitations. 20 C.F.R. § 404.1567(a) defines sedentary work as work

that “involves lifting no more than [ten] pounds at time and

occasionally    lifting      or   carrying        articles    like   docket    files,


                                           14
ledgers, and small tools.” Courts in this Circuit have routinely

found that sedentary work is compatible with a moderate limitation

in bending or stooping. See, e.g., Stafford v. Astrue, 581 F. Supp.

2d   456,   460    (W.D.N.Y.   2008)   (the   “restriction      to   occasional

stooping should, by itself, only minimally erode the unskilled

occupational base of sedentary work” (quoting SSR 96-9p, at *8);

Molina v. Barnhart, No. 04 Civ. 3201(GEL), 2005 WL 2035959, at *8

(S.D.N.Y. Aug. 17, 2005) (“[b]oth light and sedentary work require

occasional stooping or bending” (citing SSR 83-14 at *4; SSR 96-9p,

at *8)). Accordingly, the sedentary level of work the ALJ found

Plaintiff was capable of performing is consistent with the moderate

limitation Dr. Miller opined Plaintiff had for bending. See Molina,

2005 WL 2035959, at *8. The Court therefore finds no error was

committed when the ALJ did not specifically include limitations for

bending or stooping in his RFC finding.

      4.     The RFC Finding

      Finally, Plaintiff argues that the limitation in the RFC

finding     that   Plaintiff   “should      not   deal   with   difficult    or

obstreperous clients” is vague and improper, and as such, it was

error for the ALJ to rely on the VE’s testimony that was based on

that limitation. Plaintiff also takes exception that the ALJ used

the term “general public” in the hypothetical to the VE, but then

narrowed the term to “clients” in his written decision. For the

reasons discussed below, the Court finds this argument lacks merit.




                                       15
     At the October 2014 hearing, VE Pierson gave no indication he

found   the   phrase   “no     work   with    difficult    or   obstreperous”

individuals vague or unclear. See T. 85. To the contrary, VE

Pierson specifically addressed the limitation, testifying “there’d

be no guarantee that they could – they wouldn’t be dealing with

difficult individuals...” T. 86. Furthermore, VE Pierson testified

that incorporating the limitation into the RFC would reduce the

availability of jobs in the national economy that Plaintiff could

perform by approximately fifty percent. See T. 88 (“And [529,702

positions is] at a 50 percent reduction overall, to account for

situations    that     might    involve      interacting    with    difficult

individuals.”).

     A plaintiff cannot overcome an ALJ’s reasonable reliance on

the testimony of a VE merely by denying such testimony with

“conclusory proclamations to the contrary.” Bravaro v. Astrue, 413

F. App’x 382, 384 (2d Cir. 2011). Here, Plaintiff has provided no

evidence to support the contention that the ALJ’s terms were vague

or that the VE was unclear as to their meaning. Accordingly, the

Court finds no error in the ALJ’s use of the terms “difficult” or

“obstreperous” and further finds no error in the ALJ’s reliance on

the VE’s testimony.

     To the extent Plaintiff argues the ALJ’s use of the term

“clients” in the RFC finding, in place of the term “general

public,” was erroneous, the Court finds this argument is without

merit. VE Pierson’s testimony that an individual who should not


                                      16
deal with difficult or obstreperous members of the general public

is still capable of work encompasses a finding that an individual

who merely could not deal with difficult and obstreperous clients

would be capable of the same work, inasmuch as “clients” is a

narrower subset of individuals than “the general public.”

     For the reasons set forth above, upon its de novo review and

after careful consideration of Plaintiff’s objections, the Court

adopts the R&R in its entirety and accepts the recommendation that

Plaintiff’s motion for judgment on the pleadings be denied and that

Defendant’s motion for judgment on the pleadings be granted.

                            CONCLUSION

     For the reasons set forth above, the R&R (Docket No. 15) is

adopted.   The Commissioner’s motion for judgment on the pleadings

(Docket No. 10) is granted, and Plaintiff’s motion for judgment on

the pleadings (Docket No. 8) is denied. The Clerk of Court is

directed to close this case.

     ALL OF THE ABOVE IS SO ORDERED.


                                      S/Michael A. Telesca
                                 _____________________________
                                 HONORABLE MICHAEL A. TELESCA
                                 United States District Judge


Dated:     October 30, 2018
           Rochester, New York




                                  17
